Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 1 of 18 PageID #: 5




            EXHIBIT
              A
    Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 2 of 18 PageID #: 6
A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 10/30/2019
                                                                                 CT Log Number 536537753
        TO:      TEXAS LITIGATION
                 ALLSTATE INSURANCE COMPANY - DFW CASUALT
                 8711 N FREEPORT PKWY #23
                 IRVING, TX 75063-2578


        RE:      Process Served in Texas

        FOR:     Allstate Texas Lloyd's (Domestic State: TX)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                   BRIDGETT S. THOMAS AND WILLIAM J. THOMAS, JR., PLTFS. vs. ALLSTATE TEXAS
                                           LLOYDS, DFT.
                                           Name discrepancy noted.

        DOCUMENT(S) SERVED:                Citation, Return, Original Petition

        COURT/AGENCY:                      172nd Judicial District Court, Jefferson County, TX
                                           Case # E0204699

        NATURE OF ACTION:                  Insurance Litigation

        ON WHOM PROCESS WAS SERVED:        C T Corporation System, Dallas, TX

        DATE AND HOUR OF SERVICE:          By Certified Mail on 10/30/2019 postmarked on 10/16/2019

        JURISDICTION SERVED:               Texas

        APPEARANCE OR ANSWER DUE:          By 10:00 a.m. on the Monday next after the expiration of 20 days after you were
                                           served this citation and petition, (Document(s) may contain additional answer
                                           dates)

        ATTORNEY(S) / SENDER(S):           Danny Ray Scott
                                           Scott Law Offices, RC.
                                           P.O. Box 53358
                                           Houston, TX 77052
                                           713-941-9309

        ACTION ITEMS:                      CT has retained the current log, Retain Date: 10/31/2019, Expected Purge Date:
                                           11/05/2019

                                           Image SOP

                                           Email Notification, TEXAS LITIGATION texaslitigation@allstate.com


        SIGNED:                            C T Corporation System
        ADDRESS:                           1999 Bryan St Ste 900
                                           Dallas, TX 75201-3140

        For Questions:                     877-564-7529
                                           MajorAccountTeam2@wolterskluwer.com




                                                                                 Page 1 of 1 / JN

                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
                                           Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 3 of 18 PageID #: 7
                                                                                                                                         CERTIFIED MAIL
          ,                                                                                                                                                                          U.S. POSTAGE >> RTNEY BOWES
                                                                                •
                                                                                                                                                                                        4 rallPIIMMIlir
                                                                                                                                    • 1. •       • •••
                            '.:A\               AV17-
                                                  •                                    ...IA- I           ,111:, • • •
                                                                                                                                                                    •         -r
                                                                                                                                                                                     ZIPin
                                                                                                                                                                                     02  777°1
                                                                                                                                                                                          ,    $ 006 40
    a-eirJ                                                                                                                                                                                                °
                                                                      -       ;3-                                               c,71-=V—%''- 41                         It =/,‘,0.   0001389146 OCT 16 2019
                                                       /.7,41,:z‘Vit•




             ry,            , „...„,111—<NTIOIW--._••
                                       •.           ......,,, ,,,,,,-- ,. _.-=:„,, ,.,,,.....
                                                                                      ...\\,,z.....-_,:_sikz,,i,     •2-:• A.;i-711.ti,N
       7, /,,   ivAV/4"4,--,71          1'12 .tr.lp=                                                                                       la\V   7/1  \17.
                                                                                                                                            -.-,-L.,„,.1..
               ,  ,s....
                      .....
                         -.1:..
                              . L.,e
              ...14/,),. ,...„—:,,,z    .:,-.74,         4s112.';'/<,..--',/,'-/-!'‘'.-                                  . - _h.a.,-,-
                                                                                                               „-c,, .;,..       ,---:,,,,,-..-- 3.-    ._...11
                                               < 1.
                                     , .0r— ,....,/k....-- \ ,.... .......„ 01IF> •,,,                   ..,-.;‘,..iii,211,1;,„w,.
    \,:-'-,--      --.—
      ,.$ 115' Iii- -Ni/A:   it--                 --:-   . 41/.     0                       , . 2//.-.?;
                                                                         4-&-:.,,i, . elf --=--',---•--,;;; ,_\..,     ,
                                                                                                                       ,-11,...,..  . \ -..—.4 ....4.7.,-;
                                                                                                                      :r:i. ss,:-.:-..,.-;:----', \‘',›
                                      A . ^ —% 7 •-z--
    5:„..; •-„,;,,,I, -4.-1/1.      --           .1/, 4% •--)  .. '0
                                                                   'F"-''-'liC•
                                                                             .--_-  s -% 'IV/- --:., ,,,                                                 ;i...
      •:;:::-4A I                                                  kim            .41         ".   4:
                                                                               i.., , -.---)==-.:N= -,      1   _  •,,  j -1  ,.
                                                                                                                            -7/* i 7-.'p. ,11.---- - • ''-a
                                                                                                                                                          s1
                                  j_;--.FiA11/....--z }•;7-             ,, : I ..‹.• ik://s`.10/ALs'....                                                     '
    I-,-;r6.‘1'..l".1, ZF‘ i: ':•11-=•.-)i ""*_•-•:"://\•;.0, :-
                                                                                             —ZuV//,-.1-1-
                                                                                                          .i,„
                                                                                                             :„! P.---t ;;;;,,
                                                                                                                            ii,,, je".„..
                                                                                                                                     . t?,, vt,,,,,,, e.:-.\...j)
                       -"N -.-„,,' i'',(1
                                         ,.. ‘I› .4.::::I;N   %nil
                                                         ; \\•;:-/ si....._,
                                                                 7        Ni •:-,•<7.;- ‘177;f7,_.,.//,
                                                                                                     '.!-1-071='
                                                                                                              , ' , ...
              "11 %srek54,--/p1:  % ‘1,-4,--,/,
    '1V-7-F-e_iri.,-....i-,.4-.6;7.\\•-,=--.24,:;-.. •Iv.--'!/,,o..'=•--vi - ••.1 ' Sli              ?I/111*A\ vi1    -
                                                                                                                       I-,
                                                  -il'-lil:       ...f')/.:1/.1I-  pi:,:.k•-     , --              _--
     ‘e/ ' 11                                  fA di"..• • —.,         '-                 •A,./.!..-...    ,- '----,-.


&
JAMIE SMITH
            Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 4 of 18 PageID #: 8
DISTRICT CLERKS OFFICE
1085 PEARL ST RM 203
BEAUMONT, TX 77701-3545


                          1111 11 11 IH ID 1 1 111 110 11              0 11

                                    9214 8901 0661 5400 0143 7135 11
RETURN RECEIPT (ELECTRONIC)




ALLSTATE TEXAS LLOYDS
BY SERVING ITS REGISTERED AGENT CT CORPORATION
SYSTEM
1999 BRYAN ST STE 900
DALLAS, TX 75201-3140




                                                     CUT/FOLD HERE




                                                     E-X9 ENVELOPE
                                                     CUT I FOLD HERE




                                                     CUT /FOLD HERE
             Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 5 of 18 PageID #: 9                 11111111111111110131111111111111Mg11131
Citation by Mailing

                                                   THE STATE OF TEXAS

          No. E-0204699
              BRIDGETT S THOMAS ET AL
          VS. ALLSTATE TEXAS LLOYDS

                                                  CITATION BY MAILING

                                         172nd JUDICIAL DISTRICT COURT
                                          of JEFFERSON COUNTY, TEXAS


To: ALLSTATE TEXAS LLOYDS
    BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
by serving at:
1999 BRYAN STREET
SUITE 900
DALLAS, TX 75201 0000
                                                                                                                               DEFENDANT:

NOTICE:

          You have been suedeou may emploran attorney. If you or your attorney do not file d written answer with the clerk who
issued this citation by 10:00,a.m.'"On the`Mox,nday next following the expiration of twentj, diyslfter jou -were served this citation and
petition, a default judgment ma9be7taken against YorelSaid Inswer ma7 b-e-filed by/ tin- ailing sameto:District Clerk's Office, 1085
Pearl, Room 203, Beaumont, TX 77701,(or1the case,is designated as—an E=file_case, E:file throughlexis Nexis file and
                                                          es-&-itly pending beforrthe 172nd District Court ofJefferson County sitting in
serve) or by bringing it tO the...off-IC.6. The case i; Pi:
Beaumont, Texas, and was filed l'in the- I I th daTOf OctOber, 2019. It bears cat& number E-0204699 and is ayled:
                         I 1°'""mk     I .tylt/
                      BRIDGETT S THOMAS ET AL
                                                                                          N
                                                                                                        1+••°"   .
                                                                                                                     •
                                                                                                                                    Plaintiff:

          VS.                      I\\Yd
                      ALLSTATE TEXAS LLOYDS
                                                                                                                                     Defendant:
                       k                   It7--IN                                    .
          The name and address' of the attorney for plaintiff (or plaintiff, if pro se) is:
                                 . ‘ ......varyt
                                   0- SCOTT, DANNY.FOR, AtiS7                                           ki. 0
                                                                                                       ... r.
                                    ! 2019 WICHITA STREET P.O. BOX 53358                      1
                                      HOUSTON TX-   77004, 9„tr.I, z--
                                                                     . 4 4 ''.--P
      The nature of the demands of aid plaintiff,is shown by a true and correct copy of Plaintiff's PETITION (PLAINTIFF'S
ORIGINAL) accompanying thiNitatiOn and maile.a part thei                     rs‘
                                 i.. N        /   I          .... .... It
                                                                                 0
      Issued under my hand and the seal of said court, at Beaumont, Texas, tIZtr..e 15th day of October, 2019.
                                           .4          1,       X      L-11L \--1 .4•0"
                                                           JAMIE SMITH,iDISTRICT CLERK
                                                           JEFFSRSOII.COEINTY, TEXAS
                                                                             I c ., ,/,,, ,
                                                                                          ',.



                                                                    BY
                                                                         ir...,,,„........,.•,....,:
                                                                             _ ... ,,...... „...;__,....
                                                                                         k.'---r.':--,
                                                                                              i .- •
                                                                                                          Deputy


                                                                                         - . - it, ' •
                                                                                                    v
                                                                  Valencia
           Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 6 of 18 PageID #: 10
                                                           RETURN OF SERVICE

E-0204699                    172nd JUDICIAL DISTRICT COURT
BRIDGETT S THOMAS ET AL
ALLSTATE TEXAS LLOYDS
Executed when copy was delivered:
This is a true copy of the original citation, was delivered to defendant                                            on the          day of
               ,20       .
                                                                                                                               Officer
                                                                                                                       County, Texas
                                                                                        By:                                    , Deputy
ADDRESS FOR SERVICE:
ALLSTATE TEXAS LLOYDS
BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
1999 BRYAN STREET
SUITE 900
DALLAS, TX 75201 0000
                                                             OFFICER'S RETURN
Came to hand on the          day of                      , 20       at                , o'clock   .m., and executed in
                          ,County, Texas by delivering to each of the within named defendants in person, a true copy of this Citation
with the dMe of delivery endorsed thereon, together with the accompanying copy of the Citation by Mailing at the following times and
places, to-wit:
Name                                     Date/Time                                  Place, Course and Distance from Courthouse


And not executed as to the defendant(s),

The diligence used in finding said defendant(s) being:


and the cause or failure to execute this process is:


and the information received as to the whereabouts of said defendant(s) being:


FEES:
Serving Petition and Copy $
Total                                                                                                              , Officer
                                                                                                            ,County, Texas


                                                                              By:                                   , Deputy


                                                                              Affiant

        COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer of authorized person who serves, or attempts to serve, a citation shall sign and return. The signature
is not required to be verified. If the return is signed by a person other than a sheriff, constable or the clerk of the court, the return shall be
signed under penalty of perjury and contain the following statement:
"My name is                                                     my date of birth is                           , and my address is
                    (First, Middle, Last)

(Street, City, Zip)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.

Executed in                      , County, State of              on the             day of


                                                                              Declarant/Authorized Process Server


                                                                              (Id 4 expiration of certification)
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 7 of 18 PageID #: 11
                                                                                    FILED
                                                                                    DISTRICT CLERK OF
                                                                                    JEFFERSON CO TEXAS
                                                                                    10/11/2019 6:28 PM
                                                                                    JAMIE SMITH
                                                                                    DISTRICT CLERK
                                  CAUSE NO.      - oluct9                           E-204699

 BRIDGETT S. THOMAS and                                  5               IN THE DISTRICT COURT
 WILLIAM J. THOMAS, JR.,                                 5
      Plaintiffs,                                        5
                                                         5
                                                         5              aindJUDICIAL DISTRICT
                                                         5
                                                         5
 ALLSTATE TEXAS LLOYDS,                                  5
      Defendant.                                         5          JEFFERSON COUNTY, TEXAS

                PLAINTIFFS' ORIGINAL PETITION & REQUEST FOR pISCLOSURE

          Plaintiffs, Bridgett S. Thomas and William J. Thomas, Jr., file this original petition against

 defendant, Allstate Texas Lloyds (hereinafter referred to as "Allstate"), and allege as follows:

                                     A. DISCOVERY CONTROL PLAN

     1.      Plaintiffs intend to conduct discovery under Level 3 of Texas Rule of Civil Procedure

 190.4 and affirmatively plead that this suit is not governed by the expedited-actions process in

 Texas Rule of Civil Procedure 169 because Plaintiffs seeks monetary relief over $100,000.

                                                B. RELIEF

     2.      Plaintiffs seek monetary relief over $200,000 but not more than $1,000,000. TEX. R. Clv.

 P. 47(c)(4).

                                               C. PARTIES


    3.       Plaintiffs, Bridgett S. Thomas and William J. Thomas, Jr., are individuals and are

 residents of Jefferson County.

     4.      Defendant, Allstate Texas Lloyds, hereinafter "Allstate," is a domestic insurance

 carrier, incorporated and engaging in the business of insurance in the State of Texas, and may




                                                                                           Page I of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 8 of 18 PageID #: 12




 be served with process by serving its registered agent, C T Corporation System, 1999 Bryan

 Street, Suite 900, Dallas, Texas 75201.

                                           D. JURISDICTION


     5.   This Court has Jurisdiction over this case in that the amount in controversy exceeds

 the minimum jurisdictional limits of this Court.

                                              E. VENUE


     6.   Venue is mandatory and proper in Jefferson County, Texas, because all or a substantial

 part of the events giving rise to the lawsuit occurred in this county (see Tex. Civ. Prac. Sr Rem.

 Code § 15.002).

                                     F. CONDITIONS PRECEDENT


     7.   All conditions precedent to recovery have been performed, waived, or have

 occurred.

                                              G. FACTS


    8.    Plaintiffs are the owners of a homeowner insurance policy, policy number 986 111 69,

 issued by the defendant (hereinafter referred to as the "policy").

    9.    Plaintiffs own the insured property that is specifically located at 5735 Clint Lane,

 Beaumont, Texas 77713 (hereinafter referred to as the "property").

    10.   Defendant or its agent sold the policy, insuring the property, to plaintiffs.

    11.   On or about August 27, 2017, the plaintiffs' property sustained damage from lightning.

 After the occurrence, plaintiffs filed a claim with plaintiffs' insurance company, Allstate, for the

 damages to plaintiffs' property caused by the storm.




                                                                                          Page 2 of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 9 of 18 PageID #: 13




    12.   Plaintiffs submitted a claim to Allstate against the policy for damage caused to the

 property as a result of the lightning. The insureds asked Allstate to cover the cost of repairs to

 the damaged property pursuant to the policy and any other available coverages under the

 policy. Allstate assigned claim number 0474384864 PLT to the insureds' claim.

    13.   After Allstate received notice of the insureds' claim, Stephen Coker ("Coker"), on

 behalf of Allstate, inspected the loss. The lightning severely damaged several electrical

 appliances, rendering those appliances unusable and unrepairable. The lightning damaged

 the insureds' electric range, microwave oven, flat screen televisions, refrigerator, dishwasher

 and radio alarm clock. In addition, the failure of the appliances caused water to damage the

 property. Coker instructed the insureds to hire an electrician, at the insureds' expense, to

 investigate the claim, verify the cause of the damage, and provide a written statement along

 with the model numbers and pictures of the damaged appliances. The insureds complied with

 this request, hired an electrician at their own expense, and provided the requested information

 to Allstate. Allstate never sent an electrician to investigate the loss. In addition, Allstate never

 provided the insureds with an explanation of why Allstate denied the claim and never provided

 the insureds with a written claim decision.

    14.   Coker's unreasonable investigation of the claim included a failure to comply with

 Allstate's policies and procedures concerning lightning damage inspections and the procedures

 for the replacement of damaged household appliances. The appliances were clearly damaged,

 easily identifiable and the values of those damage appliances could have been easily obtained.

 Coker performed an unreasonable investigation by failing to document all of the damage to the

 property. Allstate conducted an unreasonable investigation by failing to send qualified



                                                                                         Page 3 of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 10 of 18 PageID #: 14




  personnel to investigate the loss, ascertain the extent of the lightning damage, and place an

  appropriate value on the loss. As a result of Coker's unreasonable and brief investigation, the

  insureds were wrongly denied the cost to replace the appliances and repair any other covered

 damages.

     15.   Coker failed to properly adjust the claim and Allstate has denied at least a portion of

  the claim without an adequate investigation, even though the policy provided coverage for

 losses such as those suffered by insureds. To date, Allstate continues to delay in the payment

  for the damages to the property. As such, insureds' claim(s) still remain unpaid.

     16.   To date, Allstate continues to delay in the payment for the damages to the property.

 As such, plaintiffs' claim(s) still remain unpaid and plaintiffs still have not been able to properly

 repair the property.

     17.   Allstate employs a system that, when properly operated, ensures a prompt, fair and

 efficient delivery of Allstate's promise to pay. Allstate's claims system consists of, in part, the

 following:

           a.   Claims adjusting policies and procedures;

           b.   Claims handling procedures and materials and claim files to track customer

           claims;

           c.   Claim files containing documentation relating to:

                (1)     the investigation of Insured's claim;

                (2)     the evaluation of coverage, liability and damages;

                (3)     negotiation or alternative dispute resolution (ADR) to achieve settlement;

                and



                                                                                         Page 4 of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 11 of 18 PageID #: 15




                (4)     litigation management.

          d.    Claims underwriting procedures, files and reports that relate to:

                (1)     the condition of the risk at the time of underwriting and during the

                investigation of the claim;

                (2)     information provided by Allstate's claims representatives to

                underwriting department about the condition of the risk;

                (3)     information related to Allstate's establishment of "loss reserves," or funds

                set aside to pay losses such as the loss at issue in this lawsuit;

                (4)    loss control measures instituted by Allstate's underwriting department to

                identify corrective measures created to prevent or mitigate losses on this risk;

                and

                (5)    on-site inspections conducted by Allstate's loss control personnel to

                provide underwriters with a thorough assessment of the risk.

          e.    Personnel files and procedures relating to the qualifications, training and

          supervision of its employees; and

          f.    Allstate's relationships with and procedures created to supervise third-party

          adjusters that it allows to handle its customers' claims.

    18.   Allstate failed to follow applicable claim adjusting policies and procedures, including

 its own claim adjusting policies and procedures, while handling plaintiffs' claim.

    19.   In addition, Allstate failed to properly assess the condition of the risk during the

 underwriting process and during the policy period and Allstate failed to establish a loss reserve

 that was commensurate with the risk and possible extent of the loss. Allstate's improper



                                                                                        Page 5 of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 12 of 18 PageID #: 16




  underwriting actions negatively impacted the amount of funds available for a fair payment of

  plaintiffs' claim and provided Allstate with a motive to underpay and/or wrongly deny

  plaintiffs' claim.

      20. Allstate failed to properly qualify, train and supervise its employees and agents to

 whom Allstate entrusted the handling of various portions of plaintiffs' claim. The identity of

  these agents and employees include but are not limited to Stephen Coker and Darrell Adams.

     21.    Allstate, its agents and employees failed to follow procedures and properly execute

  their duties as promulgated in Allstate's system of administering and handling plaintiffs' claim.

  Allstate's actions, as detailed in the facts of this petition and the allegations set forth below,

 caused a system failure that resulted in Allstate's violation of the Texas Insurance Code, Texas

 Deceptive Trade Practices Act, as well as the violation of a host of Texas common law principles

 of law. These violations resulted in Allstate's denial to plaintiffs of the full protection and

 benefits of these laws and the policy benefits to which plaintiffs were entitled.

                                      H. COUNT 1- BAD FAITH


     22.    Plaintiffs are an insured under an insurance contract issued by Allstate, which gave

 rise to a duty of good faith and fair dealing.

     23.    Defendant breached the duty by denying and delaying payment of a covered claim

 when defendant knew or should have known its liability under the policy was reasonably clear.

     24.    Following its initial inspection, Allstate possessed all information necessary to enable

 it to make a fair coverage and payment determination on plaintiffs' claim. In addition,

 following its initial inspection, Allstate failed to provide coverage for all of the covered damage,

 including the damage that plaintiffs' inspector discovered during his inspection. Although



                                                                                         Page 6 of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 13 of 18 PageID #: 17




  Allstate designed its claims investigation system in a manner that would ensure timely claim

  payments, reasonable property inspections, and thorough property inspections, Allstate failed

  to honor its obligation to perform a reasonable investigation and issue timely payment to

  plaintiffs.

      25. Defendant's breach of duty proximately caused injury to plaintiffs, which resulted in

  the following damages:

            a.    mental anguish damages; and

            b.    loss of policy benefits.

      26.   Exemplary damages. Plaintiffs suffered injury independent of the loss of policy

 benefits, and that injury resulted from defendant's gross negligence, malice, or actual fraud,

 which entitles plaintiffs to exemplary damages under Texas Civil Practice & Remedies Code

 section 41.003(a).

                                  I. COUNT 2- BREACH OF CONTRACT


     27.    In addition to other counts, Allstate breached its contract with plaintiffs.

     28. Plaintiffs and defendant executed a valid and enforceable insurance contract. The

 contract stated that defendant would pay the replacement cost of all damage which occurred to

 plaintiffs' property caused by a covered peril, and that plaintiffs would pay insurance

 premiums and perform other obligations as outlined in the insurance policy.

     29.    Plaintiffs fully performed plaintiffs' contractual obligations.

     30.    Allstate breached the contract by refusing to pay the full amount of the cost to repair

 or replace the damaged property. Allstate failed and refused to pay any of the proceeds of the

 policy, although due demand was made for proceeds to be paid in an amount sufficient to cover



                                                                                           Page 7 of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 14 of 18 PageID #: 18




  the damaged property and all conditions precedent to recovery upon the policy had been

  carried out and accomplished by plaintiffs.

     31.   Plaintiffs seeks unliquidated damages within the jurisdictional limits of this court.

     32.   Attorney Fees. Plaintiffs are entitled to recover reasonable attorney fees under Texas

  Civil Practice & Remedies Code chapter 38 because this suit is for breach of a written contract. -

  Plaintiffs retained counsel, who presented plaintiffs' claim to Allstate. Allstate did not tender

  the amount owed within 30 days of when the claim was presented.

                          J. COUNT 3— DECEPTIVE INSURANCE PRACTICES

     33.   Defendant Allstate failed to explain to plaintiffs the reasons for Allstate's offer of an

 inadequate settlement. Allstate failed to offer plaintiffs adequate compensation without

 adequate explanation of the basis in the policy for its decision to make less than full payment.

  Furthermore, Allstate did not communicate that any future settlements or payments would be

  forthcoming to pay for the entire losses covered under the policy, nor did they provide any

 explanation for the failure to adequately settle plaintiffs' claim.

     34.   Allstate failed to affirm or deny coverage of plaintiffs' claim within a reasonable time.

 Specifically, plaintiffs did not receive timely indication of acceptance or rejection, regarding the

 full and entire claim, in writing from Allstate.

     35.   Allstate refused to fully compensate plaintiffs under the terms of the policy, even

 though Allstate failed to conduct a reasonable investigation. Allstate performed an outcome-

 oriented investigation of the plaintiffs' claim which resulted in a biased, unfair and inadequate

 evaluation of plaintiffs' losses on the property.




                                                                                         Page 8 of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 15 of 18 PageID #: 19




     36.      Allstate failed to meet its obligations under the Texas Insurance Code regarding its

  duties to timely acknowledge plaintiffs' claim, begin an investigation of plaintiffs' claim, and

  request all information reasonably necessary to investigate plaintiffs' claim within the

  statutorily mandated time of receiving notice of plaintiffs' claim.

     37.      Allstate failed to accept or deny plaintiffs' full and entire claim within the statutorily

  mandated time of receiving all necessary information.                In addition, Allstate failed to

 communicate with plaintiffs to ensure that plaintiffs understood the coverage denials he

  received.

     38.      Defendants' acts or practices violated:

              a.   Texas Insurance Code chapter 541, subchapter B.

                   (1)     Misrepresenting to a claimant a material fact or policy provision

              relating to the coverage at issue. TEX. INS. CODE §541.060(a)(1).

                   (2)     Not attempting in good faith to bring about a prompt, fair, and equitable

           settlement of a claim once the insurer's liability becomes reasonably clear. TEX. INS.

           CODE §541.060(a)(2)(A).

                   (3)     Not promptly giving a policyholder a reasonable explanation, based on

              the policy as it relates to the facts or applicable law, for the insurer's denial of a claim

           or for the offer of a compromise settlement of a claim. TEX. INS. CODE §541.060(a)(3).

                   (4)     Not affirming or denying coverage within a reasonable time. TEX. INS.

           CODE §541.060(a)(4)(A).

                   (5)     Refusing to pay a claim without conducting a reasonable investigation.

           TEX. INS. CODE §541.060(a)(7).



                                                                                              Page 9 of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 16 of 18 PageID #: 20




                (6)    Making an untrue statement of material fact. TEX. INS. CODE §541.061(1).

                (7)    Leaving out a material fact, so that other statements are rendered

          misleading. TEX. INS. CODE §541.061(2).

          b.    Texas Deceptive Trade Practices Act §17.46(b).

                (1)    Representing that an agreement confers or involves rights, remedies, or

          obligations that it does not, or that are prohibited bylaw. TEX. BUS. & CoM. CODE

          §17.46(b)(12).

          c.    Texas Insurance Code Chapter 541.151.

    39.    Defendants' acts and practices were a producing cause of injury to plaintiffs which

 resulted in the following damages:

          a.    actual damages; and

          b.   insurance policy proceeds.

    40.   Plaintiffs seek damages within the jurisdictional limits of this Court.

    41. Additional damages. Defendants acted knowingly, which entitles plaintiffs to recover

 treble damages under Texas Insurance Code section 541.152(b).

    42.   Attorney fees. Plaintiffs are entitled to recover reasonable and necessary attorney fees

 under Texas Insurance Code section 541.152(a)(1).

                             K. COUNT 4- LATE PAYMENT OF CLAIMS

    43. Plaintiffs are insureds under a contract for homeowner's insurance issued by

 defendant.

    44.   Defendant Allstate is a corporation.




                                                                                     Page 10 of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 17 of 18 PageID #: 21




      45. Plaintiffs suffered a loss covered by the policy and gave proper notice to Allstate of

  plaintiffs' claim.

      46.   Allstate is liable for the claim and had a duty to pay the claim in a timely manner.

     47.    Defendant breached its duty to pay Plaintiffs' claim in a timely manner by not timely:

            a.    acknowledging the claim;

            b.    investigating the claim;

            c.    requesting information about the claim;

            d.    paying the claim after wrongfully rejecting it; and

            e.    paying the claim after accepting it.

     48. Allstate's breach of duty caused injury to plaintiffs, which resulted in the following

 damages:

            a.    mental anguish damages;

            b.    policy proceeds;

            c.    prejudgment interest

     49. Statutory damages. Plaintiffs are entitled to recover actual damages in the amount of

 the claim, and under Texas Insurance Code section 542.060(a), statutory damages of 18% of the

 amount of the claim.

     50. Attorney fees. Plaintiffs are entitled to recover reasonable attorney fees under Texas

 Insurance Code section 542.060(b).

                                             L JURY DEMAND


     51.    Plaintiffs respectfully requests a trial by jury.

                                     M. REQUEST FOR DISCLOSURE




                                                                                        Page 11 of 12
Case 1:19-cv-00602-MAC Document 1-1 Filed 11/26/19 Page 18 of 18 PageID #: 22




     52.   Under Texas Rule of Civil Procedure 194, plaintiffs request that defendant disclose,

  within 50 days of the service of this request, the information or material described in Rule 194.2.

                                               N. PRAYER

     53.   For these reasons, plaintiffs ask that plaintiffs be awarded a judgment against

  defendants for the following:

           a.    Actual damages.

           b.    Statutory damages.

           c.    Prejudgment and postjudgrnent interest.

           d.    Court costs.

           e.    Attorney fees.

           f.    All other relief to which plaintiffs are entitled.

                                                         Respectfully submitted,

                                                         SCOTT LAW OFFICES, P.C.
                                                         P.O. Box 53358
                                                         Houston, Texas 77052
                                                         Telephone: (713) 941-9309
                                                         Facsimile: (844) 270-0740


                                                            /s/Danny Ray Scott
                                                         DANNY RAY SCOTT
                                                         State Bar No. 24010920
                                                         casenotifications@scottlawyers.com

                                                         Attorney for Plaintiff




                                                                                        Page 12 of 12
